Citation Nr: 1506624	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

 The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In December 2014, this case was remanded to the RO so that a hearing could be scheduled.  In December 2014, the Veteran then testified before the undersigned Acting Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.  After the hearing, the record was held open for an additional 30 days in order for the Veteran or his representative to submit his most recent VA treatment records.  In January 2015, the Veteran submitted additional VA treatment records and evidence to the Board accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims files and has been considered by the Board as part of the record on appeal.

With respect to the Veteran's claim for PTSD, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.


FINDINGS OF FACT

The evidence on the question of whether the Veteran currently has PTSD related to his in-service stressful events is at least in relative equipoise.  





CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board is granting the benefit sought in this matter, it finds that a discussion with respect to VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA) as to this claim is unnecessary.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).  The Board notes that the Veteran has not been diagnosed with psychoses. 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which have not yet been decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In cases involving such stressors, the revised regulation requires that: (1) a VA psychiatrist or VA psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  38 C.F.R. § 3.304(f)(3); Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder-38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  Effectively, the revised regulation requires that if the stressor reported by the veteran is found to be consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reported stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD, as a result of in-service stressors.  Specifically, the Veteran claims that his stressors in service include being beaten, exposed to dead bodies, exposed to fire attacks, witnessing fellow soldiers being hit by shrapnel, and being in the vicinity of an accident at an ammunition dump when a rocket went off. 

The Board will address PTSD separately from his other diagnosed acquired psychiatric disabilities, as the criteria for service connection for PTSD differ from the criteria for other psychiatric disabilities, as explained above.

As noted above, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring PTSD diagnoses to conform to the DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f).

To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, a VA psychiatrist or psychologist must confirm that the reported stressor is adequate to support a diagnosis of PTSD, the reported stressor must be consistent with the places, types, and circumstances of the veteran's service; and the veteran's symptoms should be related to the reported stressor.

If the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

The Veteran contends that he has PTSD primarily due to the in-service stressors of arising in the middle of the night to take shelter in a bunker, hearing nearby gunfire while working on communications equipment, seeing the dead bodies of fellow soldiers and "Viet Cong," and witnessing soldiers get injured by shrapnel.

In this regard, the Veteran's DD Form 214 reflects a military occupational specialty (MOS) of chief radio operator and reflects receipt of the National Defense Service Medial, Vietnam Campaign Medal, Vietnam Service Medal, Good Conduct Medal and one overseas bar.    

In August 2009, the Veteran was provided with and asked to complete a PTSD questionnaire.  In December 2009, the RO Joint Services Records Research Coordinator (JSRRC) made a formal finding of insufficient information to corroborate the Veteran's stressors due to the fact that he failed to submit the questionnaire in a timely manner.  

The Veteran's STRs, including the September 1968 separation examination, are void of findings, complaints, symptoms or diagnoses of any psychiatric disorders.  The September 1968 separation examination indicates a normal psychiatric clinical evaluation and the accompanying report of medical history reflects that the Veteran reported that his health was "good."

Post-service VA treatment records reflect diagnoses of PTSD.  A June 2008 social work note which reflects that the Veteran talked about combat trauma during service in Vietnam.  The report states that he was exposed to fire attacks while in the field.  Although he was in communications, he was assigned to a field camp and witnessed seeing fellow soldiers get injured by shrapnel and saw bodies of Americans and Vietcong (about 6 or 7).  He says at that time it did not bother him as much.  He complained of frequent nightmares of fire attack.  

A February 2009 VA social worker noted the Veteran's in-service stressors that included being exposed to fire attacks, observing dead bodies, and observing fellow soldiers injured by shrapnel.  There was also an Axis I diagnosis of PTSD.  Of importance is the fact that it was the social workers plan to refer the Veteran to Dr. H., a VA psychiatrist for follow-up psychiatric services and medication recommendation.  In this regard, the Veteran did, in fact, undergo an evaluation by this Dr. H. in March 2009, who, after noting the Veteran's symptoms, including nightmares based on his "Vietnam experiences," also concluded that the Veteran had PTSD, chronic, delayed.  A July 2009 VA social work note continues to provide an assessment of PTSD.  The Veteran filed his claim for service connection for PTSD in August 2009.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for PTSD is warranted.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's claimed stressors, that include being subject to enemy fire attacks, are related to the fear of hostile military or terrorist activity.  Applying a broad and liberal interpretation of the pertinent regulations, the Board finds that the Veteran's claimed in-service stressors, although not individually documented, together involved a situation in which he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from mortar attacks.

Moreover, the stressors claimed by the Veteran are found to be consistent with the places, types, and circumstances of the Veteran's service as a radio operator in the Republic of Vietnam.  As the record does not reflect clear and convincing evidence to the contrary, the Board finds that the occurrence of the claimed in-service stressors have been established for the purposes of 38 C.F.R. § 3.304(f).  

While a February 2013 VA psychiatric examiner did not find that the Veteran met all of the criteria for a diagnosis of PTSD, it is clear that the Veteran had received a diagnosis of PTSD by a VA psychiatrist within one year of the date of his claim and that an assessment of PTSD is noted on a VA record dated shortly before the filing of his claim, and the Board will therefore find that there is an adequate basis to conclude that there is current evidence of PTSD during the pendency of the claim on appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, the Board would note that the Veteran is considered competent to observe the presence of traumatic events and episodes of PTSD during and after his service, and the Board finds that his account of his stressors is sufficiently consistent and credible and that his symptoms associated therewith are additional probative evidence in support of his claim.

In summary, the Board, in reviewing the record in its entirety, finds that the lay and medical evidence has demonstrated that the Veteran's PTSD is related to his service.  Service connection for PTSD is therefore warranted.  

As to whether an acquired psychiatric disability other than PTSD manifested in service or is otherwise related to service, the records does not reflect, nor does the Veteran contend, that he has an acquired psychiatric disorder other than PTSD that is related to his service.  In this regard, on February 2013 VA examination, the examiner did not diagnose any acquired psychiatric disorders, and the record does not otherwise contain a diagnosis other than PTSD.

Thus, the weight of the evidence reflects that the Veteran did not have an acquired psychiatric disorder other than PTSD at or about the time of his August 2009 claim for benefits and has not had it at any time since.  Therefore, there can be no valid service connection claim for such disability and a preponderance of the evidence is against entitlement to service connection for any psychiatric disability other than PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).


ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


